DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
 In claim 1, the means for sealing and retaining is described and interpreted to have a structure of a circular tooth. (page 4, lines 3-4).
           In claim 8,  the means for the angular positioning is described and interpreted to have a structure of a notch or a lug. (page 9, lines 17-18).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5,7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "said port" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  It is not clear whether applicant refers “said port” to the inlet port or outlet port.
Claim 4 recites the limitation "said duct" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  It is not clear whether applicant refers “said duct” to the inlet duct or outlet duct.

Claim 7 recites the limitation "the duct" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  It is not clear whether applicant refers “the duct” to the inlet duct or outlet duct.
Claim 9 recites the limitation "said pipe" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  It is not clear whether applicant refers “said pipe” to the supply pipe or discharge pipe.
Claim 9 recites the limitation "said pipe" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  It is not clear whether applicant refers “said pipe” to the supply pipe or discharge pipe.
Claim limitation “complementary angular positioning means” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph in claim 8. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Applicant discloses that the angular positioning means to be a notch or a lug (page 99, lines 17-18).  However, it is not clear wheat structure is the complementary angular positioning means  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim limitation “complementary angular positioning means” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph in claim 8. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Applicant discloses that the angular positioning means to be a notch or a lug (page 99, lines 17-18).  However, the complementary angular positioning means is not disclosed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 11 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Martin et al. (US 5,860,677). Regarding claim 1,  Martin discloses (figures 2-3, column 3, lines 42-48) a heat exchanger comprising an inlet duct; and an outlet duct (12) for a heat transfer fluid, onto which ducts a supply pipe and a discharge pipe (flexible pipe 14) for the heat transfer fluid are respectively configured to be inserted, wherein the inlet duct and the outlet duct each have, on an outer surface, means (54) for sealing and retaining the corresponding pipe and a collar (58) which is capable of forming a stop for limiting the insertion of the pipe onto the corresponding duct.  Regarding claim 11, Martin further discloses that the means for sealing and retaining (54) establish a seal between the each tube and the pipe (14) to prevent any leakage of the heat transfer liquid circulating the inlet and the outlet ducts, and wherein the means for sealing and retaining lock the pipe in position on the correspond, once the end of the corresponding duct (14) has come into contact with the collar (58). (the tubular end 52 can be inserted into the flexible hose (14) until the end of the flexible hose 14 contact the collar 58). 
Regarding claim 2, Martin further discloses (figure 2) that one end of the inlet duct and one end of the outlet duct (12)  are secured respectively to an inlet port and an outlet port (10) for the heat transfer fluid that are borne by the heat exchanger.
Regarding claim 3, Martin further (figure 3) discloses that the collar (58) is situated in the vicinity of the end (55) of the duct (12) that is secured to the port (10).  
Regarding claim 4, Martin further discloses (figures 2-3) that the collar (58) extends at least partially over the outer surface of the duct. 
Regarding claim 5, Martin further discloses (figure 3) that the sealing and retaining means (54) comprises at least one circular tooth that is borne by the outer surface of the duct. 
Regarding claim 6, Martin further discloses (figure 3) that the at least one tooth (54) has a cross section in the form of a truncated cone of which the base faces the collar. 
Regarding claim 7, Martin further discloses (figure 3) that the sealing and retaining means (54) comprises three circular teeth that are spaced along the outer surface of the duct. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Martin in view of Yoshino et al. (US 7,837,234). Martin substantially discloses all of applicant’s claimed invention as discussed above except for the limitation of means for the angular positioning of the pipe on the duct that are intended to cooperate with complimentary angular positioning means formed in each pipe. Regarding claim 8 and 9, Yoshino discloses (figures 3-5, column 2, lines 36-64) an angular positioning means comprises at least one notch (24a) formed in a collar (24) for cooperating with at least one lug (34a) borne by the pipe  (3) for a purpose of preventing the rotation between the male joint part and the female joint part which will cause wear of sealing portion.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Yoshino’s teaching in Martin’s device for a purpose of preventing the rotation between the male joint part and the female joint part which will cause wear of sealing portion
 Regarding claim 10, Yoshino discloses (column 2, lines 55-64 and figures 10-11) an angular positioning means comprises at least one lug (24b) borne by the collar (24) for operating with at least one notch (34b) formed in the pipe for a purpose of preventing the rotation between the male joint part and the female joint part which will cause wear of sealing portion. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Yoshino’s teaching in Martin’s device for a purpose of preventing the rotation between the male joint part and the female joint part which will cause wear of sealing portion. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yoshida (US 2005/0235929A1) discloses a pipe joint.
Hagen et al. (US 8,220,841) discloses a connection device for medium.
Joshida et al. (US 7,571,939) discloses a pipe joint.
Doughlas e tal. (US 5,290,974) discloses a tab and notch locator for exhaust system.
Funk et al. (US 4,884,829) discloses a plug-in connection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO V DUONG whose telephone number is (571)272-4793. The examiner can normally be reached M-F 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Atkisson Jianying can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THO V DUONG/Examiner, Art Unit 3763